DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment 
The amendment filed February 10, 2021 has been entered. Claims 1-21 remain pending in the application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatenable by Aono (JP2006190237).

Regarding claim 1,   Aono teaches A computer-implemented method for operating an autonomous driving vehicle, the method comprising:

determining a forward curvature based on the maximum forward turning angle of the ADV by applying a full steering command predetermined based on physical characteristics of the ADV performed in a free space without considering a shape of a lane, determining the forward turning path based on the forward curvature from the current location of the ADV([0069]-[0071] disclosing a computer implemented method for operating an autonomous vehicle to make a three-point turn. It further discloses generating a forward path based on the minimum turning radius which is understood to be the maximum forward turning angle. [0027] disclosing the turning radius of the vehicle is stored in memory. The forward path and curvature does not consider the shape of a lane and is based on the predefined turning radius of the vehicle “predefined physical characteristics”. It is interpreted that a full steering command is applied to obtain the minimum turning radius), and

calculating a forward speed profile for the forward turning path based on perception information perceiving a driving environment at a point in time( [0077] disclosing determining a forward speed after notifying surrounding vehicles, which can be interpreted as calculating a forward speed profile based on surrounding environment);

[0077] disclosing controlling the autonomous vehicle based on the forward and backward turning paths).


Aono does not yet teach generating a backward turning path from an end point of the forward turning path based on a maximum backward turning angle associated with the ADV by applying a full steering command. However, Aono does explicitly teach a backward turning path([0072] disclosing a backward turning path).

Aono further teaches in mode 2 generating a backward turning path from an end point of the forward turning path based on a maximum backward turning angle associated with the ADV by applying a full steering command([0084] disclosing generating a backward turning path from the end point of the forward turning path based on a minimum turning radius which is understood to be maximum backward turning angle. It is interpreted that a full steering command is applied to obtain a minimum turning radius); 

Aono and Aono are analogous art because they are in the same field of endeavor, autonomous vehicles making U-turn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Aono to incorporate the teaching of Aono of generating a backward turning path from an end point of the forward turning path based on a 



Regarding claim 2, Aono teaches The method of claim 1, further comprising:
generating a forward path from an end point of the backward turning path into a target lane([0069] and Fig 7b disclosing generating a forward path from an end point of the backward turning path into a target lane);

connecting the forward turning path, the backward turning path, and the forward path to form a three-point turn path, wherein the ADV is driven according to the three-point turn path to make the three-point turn([0069] and Fig 7b disclosing connecting the forward turning path, backward turning path and the forward path so that the autonomous vehicle is driven according to the three paths).


Regarding claim 3,    Aono teaches The method of claim 2, wherein the forward path is formed using a lane changing method from a lane in which the ADV is located at an end point of the backward turning path into a target lane of the three-point ([0069] disclosing L3 as a tertiary turn l3 that finally starts traveling in the opposite lane at the end of the backward turning path into a target lane). 


Regarding claim 4,    Aono teaches The method of claim 1, wherein controlling the ADV to make the three-point turn comprises applying a maximum steering command according to the forward turning angle or the backward turning angle([0069]-[0071]discloses generating a forward path based on the minimum turning radius which is understood to be the maximum forward turning angle). [0084] disclosing generating a backward turning path from the end point of the forward turning path based on a minimum turning radius which is understood to be maximum backward turning angle).


Regarding claim 5, Aono teaches The method of claim 1, wherein the maximum forward turning angle and the maximum backward turning angle are determined based on a vehicle profile associated with a type of the ADV([0027] disclosing that the turning information radius of the vehicle is stored, this can be clearly understood to be the turning angle associated with the autonomous vehicle itself).


[0084] disclosing the turning forward angle is different than the turning backward angle).


Regarding claim 7,    Aono teaches The method of claim 1, wherein generating a backward turning path comprises: calculating a backward curvature based on the maximum backward turning angle of the ADV by applying a full steering command ([0084] disclosing generating a backward turning path based on a minimum turning radius which is understood to be maximum backward turning angle); 
determining the backward turning path based on the backward curvature from an end point of the forward turning path([0084] disclosing generating a backward turning path from the end point of the forward turning path); and

calculating a backward speed profile for the backward turning path based on perception information perceiving the driving environment ([0077] disclosing determining a backward speed after notifying surrounding vehicles, which can be interpreted as calculating a backward speed profile based on surrounding environment).


Claims 8-14 are rejected for similar reasons as claims 1-7, see above rejections. Aono also discloses a non-transistory machine-readable medium ([0027] and [0028]).

Claims 15-21 are rejected for similar reasons as claims 1-7, see above rejections. Aono also discloses a data processing system, comprising a processor and a memory([0027] and [0028].

Response to Arguments
Applicant’s arguments filed on February 10, 2021 have been fully considered by they are not persuasive. 
In response to applicant’s argument in regards to claim 1 that Aono does not teach “determining a forward curvature based on the maximum forward turning angle of the ADV by applying a full steering command predetermined based on physical characteristics of the ADV performed in a free space without considering a shape of a lane, Aono teaches in paragraph [0069] and in figure 7 a forward curvature and path based on the minimum turning radius which is understood to mean maximum forward turning angle of the vehicle by applying a full steering command. The minimum turning angle is a physical characteristic of the vehicle. The steering angle STR is calculated based on RM only which is the minimum turning radius. The full steering command that results in the angle calculated based on the minimum turning radius does not depend on the shape of the lane.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190101925 disclosing autonomous vehicle parking maneuvers involving forward and backward paths.

EP3170381 disclosing autonomous vehicle performing a 3 point turn.
US20200064144 disclosing autonomous vehicle performing Uturn and 3 point turns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664